DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13 and 16-20) and Species B (Figs. 2a-2b), corresponding to claims 1, 3, 5-6, 8, 11-13, and 17-20, in the reply filed on 17 June 2021 is acknowledged.
Claims 2, 4, 7, 9-10, and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 June 2021.

Drawings
The drawings are objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“side wall 32” (see parags. [0023] and [0024])
“axial force F” (see parag. [0029])
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views 

Specification
The disclosure is objected to because of the following informalities:  Appropriate correction is required.
In line 2 of parag. [0020], “ball joint 14” should be replaced with --ball head 14--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 8:  Claim 8 recites the limitation "the opposing side wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Clarification and correction are required.
Re Claim 18:  Claim 18 recites the limitation "the free ends" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  
In addition, claim 18 recites the limitation "the limbs" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Clarification and correction are required.
Re Claim 19:  Claim 19 recites the limitation "the axial end" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Clarification and correction are required.

Claim Interpretation – Functional Language
From the outset, it should be noted that some of the language in the claims is functional in nature.  For example, the language related to a “wiper system” is functional in nature and limited patentable weight is given to this section of the claim.  Additionally, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does and thus, a prior art device must only be capable of performing the stated function in order to read on the functional limitation.  In this instance, the prior art discloses every structural limitation of the claim and thus this limitation fails to distinguish the claimed apparatus from that of the prior art.  Please see MPEP 2114.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, 5-6, 8, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cebollero (US Patent 5,865,558).
	Re Claim 1:  Cebollero discloses a ball joint (R4; see Figs. 9-12) for a wiper system, the ball joint comprising a ball shell (32), a ball head (13; Fig. 10) within the ball shell, a hinged rod (metal rod 1, including extension 19) into which the ball shell is inserted and a securing means (22), wherein the securing means engages around the hinged rod (at extension 19) in order to reduce an opening (34) in the ball shell to a blocking distance (at 26; Fig. 11), such that the ball head (13) cannot be removed from the ball shell (32).
Re Claim 3:  Cebollero discloses a ball joint (R4; see Figs. 9-12), wherein the securing means (22) is U-shaped (see Figs. 11 and 12), wherein the securing means comprises two limbs (23, 26; Fig. 11) which determine the blocking distance  (at 26; Fig. 11).
Re Claim 5:  Cebollero discloses a ball joint (R4; see Figs. 9-12), wherein the securing means (22) blocks the opening (34) with a side wall (formed by limbs 23, 26), wherein the side wall comprises a slot (at the gap between limbs 23, 26) with the blocking distance.
Re Claim 6:  Cebollero discloses a ball joint (R4; see Figs. 9-12), wherein the securing means (22) is groove-shaped (for example, a groove being formed at 24 and 15 in Fig. 11) and has a U-shaped cross section (see Figs. 11 and 12) in an axial direction and two limbs (23, 26; Fig. 11) are connected together at one end (at ref. no. 22; Figs. 11 and 12), wherein an edge (at 28; Fig 11) of the hinged rod in a circumferential direction protrudes into the groove-shaped securing means (see Fig. 11).
Re Claim 8, as best understood by the Examiner:  Cebollero discloses a ball joint (R4; see Figs. 9-12), wherein the securing means (22) has a latching recess (for example, at the groove formed at the curved end 30 of the clip 22) for a cap (for example, the grooved portion of 
Re Claim 18, as best understood by the Examiner:  Cebollero discloses a ball joint (R4; see Figs. 9-12), wherein the securing means (22) blocks the opening (34) with a wall (formed by limbs 23, 26), wherein the side wall comprises a slot (at the gap between limbs 23, 26) with the blocking distance and a chamfer (at 27) in the region of free ends (at 30) of limbs (23, 26).
Re Claim 19, as best understood by the Examiner:  Cebollero discloses a ball joint (R4; see Figs. 9-12), wherein the securing means (22) is groove-shaped (for example, a groove being formed at 24 and 15 in Fig. 11) and has a U-shaped cross section (see Figs. 11 and 12) in an axial direction and two limbs (23, 26; Fig. 11) are connected together at one end (at ref. no. 22; Figs. 11 and 12), wherein the connection has a U-shaped cross section and engages around an axial end (at 28) of the hinged rod, wherein an edge (at 28) of the hinged rod in a circumferential direction protrudes into the groove-shaped securing means.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cebollero (US Patent 5,865,558), as applied to claims 1, 3, 5-6, 8, and 18-19 above, and further in view of Sato (WO 2013/132627, a copy of which is attached herewith along with a machine-generated English translation).
Re Claims 11-13 and 20:  Cebollero discloses a ball joint (R4; see Figs. 9-12) significantly as claimed and further wherein a ball stud (see Fig. 10) is arranged on the ball head (13).
Cebollero fails to explicitly disclose wherein said ball stud being surrounded by a seal which seals the opening of the ball shell, wherein the securing means is arranged on the seal (as is required by claim 11); wherein the ball stud comprises a retaining projection, wherein the dimension of the retaining projection is greater than the blocking distance (as is required by claim 12); wherein the seal is arranged between the retaining projection and the ball shell (as is required by claim 13); and/or wherein the ball stud comprises a retaining collar, wherein the dimension of the retaining collar is greater than the blocking distance (as is required by claim 20).
Sato teaches the use of a ball joint (see Fig. 3) comprising a ball head (44), a ball stud (43), and a securing means (31), wherein said ball stud being surrounded by a seal (57) which seals the opening of a ball shell (at 27), wherein the securing means (31) is arranged on the seal  (at 51); wherein the ball stud (43) comprises a retaining projection (42), wherein the dimension of the retaining projection is greater than a blocking distance of the securing means; wherein the seal (57) is arranged between the retaining projection (42) and the ball shell (at 27); and wherein the ball stud (43) comprises a retaining collar (42), wherein the dimension of the retaining collar is greater than the blocking distance, for the purpose of securely retaining the ball head.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Cebollero such that wherein said ball stud being surrounded by a seal which seals the opening of the ball shell, wherein the securing means is arranged on the seal (as is required by claim 11); wherein the ball stud comprises a retaining projection, wherein the dimension of the retaining projection is greater than the blocking distance (as is required by claim 12); wherein the seal is arranged between the retaining Sato, for the purpose of securely retaining the ball head.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cebollero (US Patent 5,865,558).
Re Claim 17:  Cebollero discloses a ball joint (R4; see Figs. 9-12) significantly as claimed and further the securing means (22) is U-shaped and comprises two limbs (at 23 and 26; Fig. 11) which determine the blocking distance.
Cebollero fails to explicitly disclose wherein the securing means consists of plastics and/or sheet metal.  Cebollero appears to be silent as to the material of the securing means.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Cebollero such that the securing means consists of plastics and/or sheet metal, for the purpose of optimizing strength and/or weight characteristics, and since such a material choice would amount to an obvious design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678